DETAILED ACTION
This action is in response to applicant's amendment filed 11/09/20.
The examiner acknowledges the amendments made to the claims.
Claims 9-23 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2018 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-15) in the reply filed on 11/09/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 13 and Claim 22, line 17 both recite the limitation "suture".  It is unclear if “suture” is referring to previously recited “flexible element” in the claims.  Claims 10-21 and 23 are rejected due to their dependency on claims 9 and 22, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-11, 14-16, 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al., hereinafter “Adams” (U.S. Pat. No. 6,736,828), cited in IDS filed 07/24/2018 (on page 26, cite no. AOI), in view of Saadat et al., hereinafter “Saadat” (U.S. Pub. No. 2004/0167546), cited in IDS filed 07/24/2018 (on page 4, cite no. AM2).
Regarding claims 9, 15-16, 18, Adams discloses a surgical method, comprising:
a)    advancing a delivery catheter 16 through a patient's mouth and esophagus and into the patient's gastrointestinal tract (see Figure 1 and col. 4, lines 16-24);
b)    forming a first tissue fold 30 in tissue of the gastrointestinal tract (col. 4, lines 61-63), and forming the first tissue fold by pulling tissue into a space between first and second bails (see Figure 3; col. 4, lines 25-39; tissue grasping device 18 can be a clamp or grasper, and the first and second bails are either side of the clamp or grasper);
40 through the first tissue fold (see Figure 5 and col. 6, lines 3-8);
d)    deploying a first tissue anchor (see end of T-fastener 42 in Figure 6 adjacent to wall 46) from the needle on a distal side of the first tissue fold;
e)    withdrawing the needle back through the first tissue fold (see Figure 7);
f)    deploying a second tissue anchor (see opposite end of T-fastener 42 in Figure 7 adjacent to wall 44) from the needle on a proximal side of the first tissue fold, with the first tissue anchor and the second tissue anchor each comprising mesh and a flexible element (in Figures 13a-13b the T-fastener can have portions 62, 64 forming mesh or net, and a flexible straight center portion between the meshes; see col. 6, lines 64-67- the fastener can be made of polypropylene which has a degree of flexibility), to allow each tissue anchor to move from a low profile delivery configuration while in the needle (see Figure 13a and col. 7, lines 10-18) to an expanded deployment configuration after deployment out of the needle (see Figure 13b and col. 7, lines 18-26);
g)    securing the second tissue anchor in place to form a plication in the gastrointestinal tract (see col. 7, lines 24-26),
wherein the first and second tissue anchors each include struts (portions 62, 64) which radially extend outwardly to reconfigure the first and second tissue anchors from the low profile delivery configuration (see Figure 13a) to the expanded deployment configuration (see Figure 13b; see col. 7, lines 10-26).
	However, Adams does not disclose suture extending through the first tissue anchor and the second tissue anchor; and a suture loop on a first end of the suture; or

	In the same field of art, namely surgical methods for folding tissue, Saadat teaches suture 43 extending through a first tissue anchor and a second tissue anchor 22, wherein the first tissue anchor and the second tissue anchor are slidable along the suture (see Figures 4A-5C, 7A-8H and paragraph [0044]), and a suture loop on a first end of the suture (see paragraph [0056]; instead of fastener 54 as seen in Figures 7B-8H and Figures 11-14, the sutures 43 may be tied into a knot which forms a loop at a first end of the sutures), and temporarily grasping the suture loop (by tying the knot, the loop is temporarily grasped as it’s formed).  
It would have been obvious to one of ordinary skill in the art at the time of invention to have suture extend through the first and second tissue anchors and to add the step of temporarily grasping a suture loop on a first end of the suture, as taught by Saadat, to Adams in order to apply facilitate formation of a tissue fold (see Saadat; paragraphs [0013]-[0014]). Although a grasping tool is not explicitly taught, it would have been obvious to one of ordinary skill in the art at the time of invention to use a grasping tool within the body, such as a suture knotting device, in order to facilitate tying of the knot for maintaining tension and tissue fold formation. 
	Regarding claim 10, Adams discloses the claimed invention, as discussed above, except for an end of the needle is straight while in the delivery catheter, further including reconfiguring the end of the needle into a curved configuration after the end of the needle is moved out of the delivery catheter.
11), and further including reconfiguring the end of the needle into a curved configuration after the end of the needle is moved out of the delivery catheter (Id.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to reconfigure to a curved needle configuration as claimed, as taught by Saadat, to Adams in order to facilitate penetrating the needle through multiple wall locations (Id.). 
	Regarding claim 11, Adams discloses the claimed invention, as discussed above, except for forming the first tissue fold by engaging tissue with a helical engagement member, although Adams teaches tissue grasping device 18 can have different structures (see col. 4, lines 25-39). 
	In Figures 9A-9C and paragraph [0065], Saadat further teaches forming a tissue fold by engaging tissue with a helical engagement member (coil screw 24).
	It would have been obvious to one of ordinary skill in the art at the time of invention to form the tissue fold with a helical engagement member, as taught by Saadat, to Adams since doing so would be substitution of one known grasping element for another, which would have yielded predictable results, namely grasping tissue.
	Regarding claim 14, Adams discloses the claimed invention, as discussed above, except for deploying the first tissue anchor by advancing a pusher through the delivery catheter.
In Figure 2 and paragraph [0039], Saadat further teaches deploying a first tissue anchor 22 by advancing a pusher 21 through a delivery catheter 11.
Id.).
	Regarding claims 19-20, Adams discloses the claimed invention, as discussed above, including struts (see Figures 13a-13b; portions 62, 64), but Adams does not disclose the struts extending between a distal collar and an end collar on each of the first and second tissue anchors, or wherein the suture passes through a central area of the mesh.
	In Figures 4A-5C and paragraphs [0044]-[0045], Saadat further teaches struts of a mesh (braided sleeve 40) extending between a distal collar and an end collar 41, 42 on each of first and second tissue anchors 22, wherein suture 34 passes through a central area of the mesh.
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide struts that extend between a distal collar and an end collar on each of the first and second tissue anchors, and wherein the suture passes through a central area of the mesh, as taught by Saadat, to Adams in order to apply facilitate formation of a tissue fold (see Saadat; paragraphs [0013]-[0014]).
	Regarding claim 21, Adams discloses the claimed invention, as discussed above, except for wherein the suture comprises metal.
	In paragraph [0056], Saadat further teaches suture comprising metal.  It would have been obvious to one of ordinary skill in the art at the time of invention to have the suture comprising metal, as taught by Saadat, to Adams in order to provide a self-Id.). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (U.S. Pat. No. 6,736,828) in view of Saadat (U.S. Pub. No. 2004/0167546), as applied to claim 9 above, and further in view of Laufer et al., hereinafter “Laufer” (U.S. Pub. No. 2002/0040226), cited in IDS filed 07/24/2018 (on page 1, cite no. AL).
	Regarding claim 17, Adams and Saadat disclose the claimed invention, as discussed above, except for a second end of the suture passes through a cinching device, with the second tissue anchor positioned between the cinching device and the first tissue anchor.
	In the same field of art, namely surgical methods for folding tissue, in Figures 8 and 10 and paragraphs [0096]-[0097], Laufer teaches a second end of suture passes through a cinching device 824a, with a second tissue anchor 734 positioned between the cinching device and a first tissue anchor 732.
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a cinching device as claimed, as taught by Laufer, to Adams and Saadat in order to remove slack and maintain tension in the suture for formation of a tissue fold (Id.). 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Claims 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the rest of the limitations of the claims, the step of grasping the first tissue fold between first and second jaws and passing an end of the needle through the first jaw, as in claim 12, or the needle being in a launch tube, and moving the first jaw by advancing or retracting the launch tube, as in claims 13 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/12/2021